DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 8/25/2020 has been considered.  

Drawings
The drawings filed on 7/13/2020 are accepted.  

Examiner’s Note
With respect to claims 14-18, the Examiner’s view is that “The computer-readable medium” should instead state “The non-transitory computer-readable medium” as to not broaden the subject matter being claimed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US-2019/0297538 hereinafter, Keller) in view of Ryu (US-2021/0045029).
Regarding claim 1, Keller teaches a method for providing a 5G mobile network (Fig. 5 [NR] and Page 5 [0107]), comprising:
providing a first base station having a first coverage area for a first Radio Access Network (RAN); (Fig. 5 [LTE] and Page 5 [0107-0108])
providing a second base station (Fig. 5 [eLTE]) having a second coverage area, the second coverage area within the first coverage area of the first base station for an overlay RAN; (Page 5 [0110])
providing a 5G base station (Fig. 5 [NR]) having a third coverage area and a part of the overlay RAN; (Fig. 2C [New RAN]) and
determining, by a 5G Interworking Function (IWF) device (Fig. 7 [102]), which subscribers are to be serviced by the overlay RAN and which subscribers are to be serviced by the first RAN.  (Page 16 [0307-0311])
Keller differs from the claimed invention by not explicitly reciting the third coverage area within the first coverage area and within the second coverage area.  
In an analogous art, Ryu teaches a method for providing a 5G mobile network (Abstract), comprising:
providing a first base station (Fig. 1 [4G only eNB]) having a first coverage area for a first RAN; (Fig. 1 [LTE])
providing a second base station (Fig. 1 [eNB DU] & [0062]) having a second coverage area, the second coverage area within the first coverage area of the first base station for an overlay RAN; (Fig. 1 [4G+5G] and Page 4 [0062])
note: it is obvious to one of ordinary skill in the art to recognize that the 4G+5G Only Area overlaps with the 4G only area in order to perform handoffs without dropouts between legacy 4G and 5G [gNB] and eLTE eNB) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Keller after modifying it to incorporate the cellular overlay structure of Ryu since this is a standard 4G/5G network structure (Ryu Fig. 1 and Page 3 [0039 & 0061]) as eLTE/5G cell coverage is smaller than legacy LTE cell coverage.  
Regarding claim 2, Keller in view of Ryu teaches acting, by the 5G IWF Ryu (Fig. 1 [enB CU-CP]), as a standard multi-Radio Access Technology (RAT) dual connectivity capable eNodeB towards and Evolved Packet Core (EPC).  (Ryu Fig. 1 [enB CU-CP & eNB [DU] connected to MME in EPC)
Regarding claim 3, Keller in view of Ryu teaches acting, by the 5G IWF, as an Evolved Packet Core (EPC) towards the overlay RAN.  (Ryu Fig. 1 [enB CU-CP & eNB [DU] connected to MME in EPC)
Regarding claim 4, Keller in view of Ryu teaches handing over coverage of a 5G Non-Stand Alone (NSA) User Equipment (UE) to an incumbent RAN when1 the 5G NSA 
Regarding claim 5, Keller in view of Ryu teaches wherein 5G Non-Stand Alone (NSA) User Equipment (UE) capable devices are 5G NSA subscription authorized.  (Keller [0192])
Regarding claim 6, Keller in view of Ryu teaches redirecting, by the 5G IWF, User Equipments (UEs) that are not 5G NSA subscription authorized to the incumbent RAN.  (Keller [0200-0201])
Regarding claims 7-12, the limitations of claims 7-12 are rejected as being the same reasons set forth above in claims 1-6.  
Regarding claims 13-18, the limitations of claims 13-18 are rejected as being the same reasons set forth above in claims 1-6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).